Title: To Thomas Jefferson from Andrew Ellicott, 2 November 1801
From: Ellicott, Andrew
To: Jefferson, Thomas


Dear Sir
Lancaster Novbr. 2. 1801
I have forwarded by the bearer Mr. Brown the notes to accompany the map which I informed you some weeks ago was finished:—from these notes you will be able to judge in some degree of the value of the map, and whether it will be worth sending on to Washington;—I have it enclosed in a tin case Six feet 2 inches long.—
I have the honour to be with great esteem your Hbl. Servt
Andw. Ellicott.
P.S. I intend observing the occultation of ε♓︎ on the 16th. if not prevented by clouds.

A. E.

 